Warren E. Burger: We will resume the arguments in number 6527. Mr. Howard, you have 22 minutes remaining.
Frank A. Howard: Mr. Chief Justice, may it please the court. When the court recessed yesterday, I was attempting to answer Mr. Justice Blackmun’s question which I understood to be whether civilly committed institutional inmates were within the reach of the Eighth Amendment. I would like to try to arrive at the answer by explaining our theory of the reach of the Eighth Amendment, and why under that theory derived from this court’s decisions, my answer to the question would have to be no. This court’s decisions have never, in my reading, departed from the historic intent or the literal tax to the amendment which is internally consistent. It speaks of excessive fines, excessive bails, and cruel and unusual punishments. The amendment, as we read the court’s decisions, only speaks to punishments which are inflected consequential to or collateral to the criminal process of law. Corporal punishment in the schools, in our view is no part of the criminal process by any view. It is civil and correctional therapeutic in nature. It is not within the criminal concepts at all. The history of the Eight Amendment has been explained too often for me to try to bore the court with it. It originated from the imposition of inhumane sentences by the English Courts. Its interpretation by this Court’s decisions, as uniformly have been in the criminal context. In fact, the court has rejected his application in civil cases, in such cases as the deportation, the Fong Yue Ting case, and in a case involving Incarceration for Civil Contempt. This court has rejected the Eight Amendment as applicable there to give relief. The clearest illustration, we believe is in the case which is heavily relied upon by the petitioners and that is Trop v. Dulles. The distinction can be seen by comparing Trop with its companion case which was decided by this court on the same day in 1958, Perez v. Brownell. The Nationality Act of 1940 in Perez, stripped Mr. Perez of his citizenship because he voted in a foreign election. There was no criminal conviction, there was no criminal process. The court sustain that denationalization. In Trop, Mr. Trop had been found guilty by Court Marshall at wartime desertion and the statute there imposed denationalization as a consequence of that conviction. Chief Justice Warren in the opinion, as we read the opinion, only came to the question of the Eight Amendment, after finding that there was a conviction. The Eight Amendment was invoked by that criminal consequence. He then preceded to the famous language about penal and the distinction between penal and non-penal statutes, that the government cannot label something non-penal, when it is really penal. In our view, that is a secondary test, the threshold test is always whether there is a criminal process in link or nexus. If there is found such a connection then the question is whether the punishment is penal and if it found to be penal then the question is, is it cruel and unusual and, the court has certainly expanded the definition of the term cruel and unusual but we submit that it has never expanded the basic definition of punishment. So, unless there is punishment in the Eight Amendment sentence, the amendment does not apply and that brings me to the cases in the lower courts which have departed from this standard that I am suggesting. The prison cases are the best example and the most famous prison case is that decision written by Mr. Justice Blackmun, while on the Court of Appeals, Jackson v. Bishop in which the flogging of prisoners in Arkansas Penitentiaries was prohibited as violated the Eight Amendment. Other cases have applied it into juvenile institutions, the Nelson v. Heyne in the Seventh Circuit, dealt with a juvenile institution where there criminal and non-criminal youngsters in the institution but it gave no analysis to what we see to be the threshold issue.
John Paul Stevens: Mr. Howard, can I interrupt? I cannot remember whether yesterday, you answered Mr. Justice Blackmun’s question about two persons in the same institution. One, there is resolved of conviction for crime and the other is finding of mental illness, and the same punishment being meted out to both, it was if your answer, that one would have Eighth Amendment Claim and the other would not?
Frank A. Howard: Yes sir, I was really trying in a long way to get that answer now by explaining our theory. My answer would be yes, that under rigorous analysis of this court’s decisions, the civilly committed mental patient would not have benefit of the Eight Amendment.
John Paul Stevens: Would your analysis be the same if both of them, if the person inflicting the discipline, said in words, this is punishment and was doing what was in effect, punishing the man for a kind of both situation.
Frank A. Howard: I think I would be the same Mr. Justice. Again, I see it as a question of contours of the Eighth Amendment and what I see to be a blurring of those contours by lower court treatment, so far which has not examined this problem. Most of the cases involving mixed institutional custody have not stated why the Eight Amendment is invoked. They have assumed that it has been invoked.
John Paul Stevens: I was wondering if one could reconcile the case as you described about the loss of citizenship, by simply saying that one case it was punishment and the other case, it was not, rather than saying in one case there was a criminal process and the other was not. Wouldn’t the opinions be consistent with that rather simple approach, or is any language in the opinions, that would be inconsistent with that rather simple approach?
Frank A. Howard: Well, I have am find it difficult to see the analogy, Mr. Justice Stevens because in the Perez and Trop cases, the end result was exactly the same and the only distinction that I can see between taking away -- restoring Mr. Trop’s citizenship when he was convicted of wartime desertion and taking away from Mr. Perez when he voted in a foreign election was the Chief Justice’s lead in the opinion by discussing punishment as a consequence of crime.
John Paul Stevens: But couldn't one just simply say punishment, and forget it as a consequence of crime, wouldn’t the same distinction apply? That is really my problem.
Frank A. Howard: No, Sir.
John Paul Stevens: As in the loss of citizenship situation, it clearly was, I mean, in the consequence of wartime desertion, it was clearly punishment. It seemed to me, if that had been done by executive order or by some other procedure, other than it, results a crime, one could consistently with the opinion still call it punishment covered by Eight Amendment. I am not quite sure why one could not do that.
Speaker: But it followed a Court Marshall conviction for a criminal offense, didn’t it?
Frank A. Howard: Yes, it is clearly did.
Speaker: Not only that.
Frank A. Howard: And, I believe that was Chief Justice Warren’s basis for reaching the Eighth Amendment. He did not articulate the reasoning that I am urging to the court.
John Paul Stevens: Well, that is my point, the opinion does not articulate the rationale what you find in the opinion.
Frank A. Howard: Not in so many words but I think, the rationale is there and has to be recognized.
Speaker: Mr. Howard on your two men in the mental institution, how do you get around the screws case?
Frank A. Howard: Sir, I.
Speaker: They were both -- both of them are incarcerated.
Frank A. Howard: No sir, I would not accept that. I would say that it is --
Speaker: A confident, civilly committed man and say, “You did some wrong, you spit on the floor and so I am going deny you, your rights and I am going to beat daylights out of you, punish you.”
Frank A. Howard: Mr. Justice, I..
Speaker: Did I not screw?
Frank A. Howard: No, I do not think they are the same. I think that the courts have had a solicitor for institutional cases and it is perfectly understandable when a man’s or a child’s liberty is taken away from him and he is put in into an institution and he is isolated from the community. And, he cannot go home to his parents at night and he is subjected to inhumane conditions in that institution, then the courts have found that the conditions demand a remedy.” I would suggest that the Fourteenth Amendment would be more appropriate as a remedy in those situations in the Eight Amendment. And, a few courts have drawn that distinction between the prisoners either in jail or in a reformatory as a result of a criminal act and inmates there, either because of mental incompetence or because they are pre-trial detainees, it seems to me that for a detainee or a mental patient to suffer inhumane treatment or conditions is so irrationally and so unrelated to a state objective that he could challenge that treatment based on Fourteenth Amendment.
Speaker: You said, it is only not fairly a violation of Eighth Amendment, you are not saying it could be a violation.
Frank A. Howard: I am not saying that there could not be a remedy and of course, if we take it to this case, that is the issue that is not before the court today. There was a third question presented in the petition for Certiorari which would have brought a substitute for Due Process issue here. And, the court did not accept that and of course, neither of us have briefed it and I would not want to make any concessions on it but that is a possibility.
Speaker: But your point, as I understand it is, the screws case involved a deprivation of life without Due Process of law and did not involve the Eighth Amendment as said.
Frank A. Howard: Yes, sir.
Speaker: It fairly expert who argue the screws case.
Frank A. Howard: The screws case, of course, was a criminal case and it required specific intent but I think this gets us back to the case that was argued yesterday but the right has to be found if there is to be a deprivation.
Speaker: Mr. Howard could I interrupt again, it seems to me, we may just be arguing what constitutional basis there would be for the kind of review the plaintiff seeks in this case, because, if I understand you correctly, you are saying that if the student is given a fair hearing, say, they have a full trial on whatever the charge against him is and a fair procedure to determine his guilt. And, then as a result of that they impose a punishment so, they decide this offence justifies locking him in the basement for four days or something, in the basement of the school without bread or water or anything. I think, you are saying as a matter of Substantive Due Process, that would be intolerable even though it might not violate the Eighth Amendment and, if so, what difference does it really make? (Inaudible) is going to be one of it and such an extremely severe penalty as related to the offence, that it is not constitutionally tolerable.
Frank A. Howard: Mr. Justice, I think there are several questions that I do not wish to conceive that there is a Fourteenth Amendment substantive remedy here because we really have it examined or briefed in, and certainly I do not conceive that Procedural Due Process steps are required in every case.
Speaker: No, but I am assuming, we give the Procedural Due Process to get that aspect out of the questions that is all.
Frank A. Howard: And, then I have a punishment.
Speaker: Then say you locked a 5-year-old or 7-year-old boy in the basement for ten days. Could a school do that, provided you gave him an adequate hearing, would the constitution tolerate that? I think your position is either yes or it has to be under some provision other than the Eighth Amendment.
Frank A. Howard: Certainly, the schools cannot do it. My first position would be that there are adequate enough state remedies and no reasons to suspect that those remedies are not being enforced that there is no clear call for federal...
Speaker: How can you acknowledge the state right to do that and yet question the hypothetical case about the inmate in a mental institution who has given unusually severe discipline? What is the difference in constitutional terms?
Frank A. Howard: Well, I maybe have driven to the point of relaying, falling back on the Fourteenth Amendment. I find it is difficult to say that a student who suffers truly excessive punishment cannot have any remedy. But I...
Speaker: Do you prefer to have us find it a matter of Substantive Due Process rather than apply the Eight Amendment?
Frank A. Howard: I would prefer Mr. Justice that it come to you in an appropriate case so that the question can be examined very carefully and I wish only to make.
Speaker: Isn't that the very issue here? Whether no matter how severe the punishment, there is any constitutional remedy based on the facts alleged here. Maybe he has proceeded under the wrong theory but do you still deny him any relief?
Frank A. Howard: Well, the only issue that the court faces here with respect to severe punishment is whether the Eighth Amendment reaches in. It was -- the Fourteenth Amendment was a part of the case below. The Fifth Circuit, for example, rejected an examination case by case of the punishments inflicted in this case and I think at least partly on the theory that it gets the Federal Courts squarely into the business of second-guessing school administrators as to whether proper punishment was necessary and if it was then whether to two licks or swats what or five licks was appropriate in each case. I think the Fifth Circuit held that that was not an appropriate function of the Federal Courts and I would refer to your language in Bishop v. Wood, the case involving the dismissal of the City employee in which you made the point that the Federal Courts and not the appropriate forms to pass on daily multitudinous decisions which were handed down everyday in public agencies.
Speaker: Which do not affect litigants’ constitutional rights but here I am troubled by the problem, and see the underlying problem here is whether the constitution protects an individual from being in prison indefinitely by a school. If that is the course, the school chooses to punish.
Speaker: Here there was no imprisonment. There was no deprivation of liberty, was it there?
Speaker: No, but, in principle it is the same thing, at least...
Speaker: No, but not in the constitution which -- under the Fourteenth and the Fifteenth Amendment talks about life, liberty or property, and, here there was no deprivation of --
Frank A. Howard: No, there was not and -- the ordinary case, of course, involves a temporary detention and no deprivation of liberty.
Speaker: But the point would be, the only constitutional protection against the deprivation of liberty is to have the procedural due process preceded. And, I am assuming that the deprivation of liberty that I described was made only after a fair and full trial as retaining guilt. The question is, is there any limit on the punishment the state can impose on the student for as in correction of the school rule and I found in your position is, there is no limit unless it is substantive to some kind of Substantive Due Process.
Frank A. Howard: I find it very difficult to take the extreme position that you put me in Mr. Justice and I only it again that I would urged court.
Speaker: Is it not the problem with the Fifth Circuit opinion? We do not have to review every time a student gets slapped in order to avoid the constitutional extreme that the Fifth Circuit has reached, that is the only suggestion I am making.
Frank A. Howard: Well, I had may have to do also with this dilemma of what right in the constitution is secured? Now, if the Eight Amendment does not cover it, does the Fourteenth Amendment by its own force and the fact provide that right?
Speaker: Well, that question was presented at the petition, was it not and service was not granted on that issue.
Frank A. Howard: It was not granted, Your Honor and that is why..
Speaker: The limit of the grant is questions one and two?
Frank A. Howard: Yes sir, I am urging the court not to rush to judgment on this unless the case comes to you with called full briefs and argument because..
Speaker: Whereas, we are along the line is that the teacher struck this child up on the street. That would be assault and battery, wouldn't it?
Frank A. Howard: Yes sir and..
Speaker: But, maybe because it is in the school that it takes it out of the assault and battery.
Frank A. Howard: Well, I do not think it does. I think that these are essentially as the Fifth Circuit stated, Tort claims. The constitution does not provide a remedy for every wrong and Section 1983 as Paul v. Davis teaches us.
Speaker: That assault matter is obviously the state, it is not a federal.
Frank A. Howard: Yes Sir, one of the judges on the Court of Appeals asked counsel during the argument, is this not an attempt to use a constitutional cannon to kill Florida, do away with the Florida flyspeck and it seems to me that was an apt question. If I might turn to the due process issue, I understood Mr. Rogow yesterday to concede the point that we make in our brief and that is that the true issue here is whether procedural due process steps are required before the administration of any punishment, not just severe. I would prefer to quarrel with his definition but I do not believe I have to. This theory has been rejected by all courts which have considered it, with the exception of Baker v. Owen in which this court held that parental objection may not overruled the administrator's discretion. The court did not review the question of Procedural Due Process or it was a precedent there. The Baker Court found a few steps to be a necessary and there is one unreported cases from Georgia which he has cited in the briefs, which also required a... Goss v. Lopez is the starting point, we believe here, and the Goss case as we see it was predicated upon the deprivation of the right to education. That suspensions at least took the child out of school, away from the education which the state had guarantied to give them. Corporal punishment in contrast is correction while keeping the child in school. The purpose of Corporal Punishment as a disciplinary alternative, is to correct the child quickly while putting him back to class. The record here at least shows there was no retardation of progress of any of the children. The numerous citations are collected in brief to the record, the students progressed fairly, and normally on through school. They suffered no reputational harm and there is no showing that future schooling or future employment was jeopardized. So, in so far as the, in the first inquiry whether there is a protected interest, the state of Florida guarantees children the right to an education but it does not guarantee them the right to go public school with immunity from corporal punishment in case of misconduct. The petitioners have sought to find a secured right in the Fourth Amendment for which there is no case support at all and it was never argued below, Fourth Circuit did not even deal with this question. Mr. Rogow suggested the number theory and I do not know how far that goes or what it covers. Further, I think and his most strongest reliance is on some generalized liberty interest. We say first that there is no deprivation of liberty. The constitution says that liberty shall not be deprived or taken away and Corporal Punishment in the normal situation, and that is what we are talking about, is a temporary detention only for correctional purposes. The student’s liberty interest is just one ingredient and a balance of interest which is then reached by the states, by almost all of the states. State policy and history, in this country, favor local educators, discretion and control in these sorts of decisions and provide remedies when that discretion is abused. So, we submit that there is no fall for a federal mold which is going to be frightening to administrators, probably self-defeating in terms of the use of this remedy. Because educators do not look upon rules of the Supreme Court even if they are called informal. They do not look upon them as informal. They are mindful of Wood v. Strickland, the personal liability problem, and my time is up and I thank you for it.
Warren E. Burger: Thank you Mr. Howard. Mr. Rogow do you have anything further.
Bruce S. Rogow: I do Mr. Chief Justice. Mr. Chief Justice, may it please the court. As I understand Mr. Howard’s argument, it boils down to the fact that the constitution can ban the flogging of prisoners but it cannot ban the flogging of students. We do not think that..
Speaker: He was arguing that --
Byron R. White: He was limiting his remark of the Eighth Amendments.
Bruce S. Rogow: Yes and so am I at this point, Mr. Justice White and I want to reiterate to the court that there are two separate and distinct issues in this case. In the Eighth Amendment context, the argument is that this punishment is civil in nature and not criminal and, therefore some distinction can be drawn on that basis, so, it is merely a label of convenience. The factor to be looked at is whether or not it is punishment, irrespective of who is meeting out that punishment. In Trop v. Dulles and Perez v. Brownell, when one reads them, I think one sees that the focus is upon punishment. Not punishment for a crime but whether or not there was punishment involved and the court found in Perez that stripping a person of his nationality was not punishment. What it was, was an exercise of international affairs power of Congress saying that if someone voted in a foreign election then, because we had to show the foreign country, that we were not interfering in their business, we would strip a person of his nationality but it was not at all looking at that as punishment. In Trop, it was punishment and so the focus is upon punishment, I think that is important.
Potter Stewart: Well, it was precisely the same thing in both Trop and in Perez, i.e. the deprivation of citizenship. And, the reason it was punishment in the one case, in Trop, and not punishment in Perez is one, I had understood or one could understand was that in Trop, it followed a conviction of a criminal offence. And, isn't that what made it punishment.
Bruce S. Rogow: No, I do not --
Potter Stewart: Let us say, it was part of the sanction imposed upon one convicted of criminal offence and in the other case there was no criminal proceeding whatsoever. Now, isn’t that what made the same consequence, punishment in the one case and not punishment in the other.
Bruce S. Rogow: No, Mr. Justice Stewart, at the way, I read it, when one reads Perez carefully, one notes that the original law which stripped a person of his nationality, which was a civil law -- a civil war involved no desertion, conviction at all. The historical basis for Trop and Perez was an old statute that said, “If you served or if you are deserted, whether you are convicted or not, you would be stripped of your nationality.” I think the focus is upon punishment.
Potter Stewart: Why was it punishment in the one case and not in the other?
Bruce S. Rogow: Because...
Potter Stewart: They precise same thing.
Bruce S. Rogow: Because in Perez, it was not punishment because Congress was exercising a specific power that it had, not to punish a person but to protect the country and I think, when one reads Perez carefully, that that is a conclusion that one comes to, that is the basis for the distinction. I do not think it make very much difference to our case, quite frankly.
Speaker: But what if Congress says, we exercised an interstate commerce power here and that we are going to do this too, does that make it not punishment, if Congress is exercising a specific power?
Bruce S. Rogow: If it is an illegitimate exercise of that power which it was in Perez and there was a legitimate governmental interest that was being protected and the Court found that in Perez.
Speaker: But, I thought the Cruel And Unusual Punishment Clause was a barrier to what would otherwise be a quite sweeping exercise of Congressional power, that you have the power to regulate interstate commerce, almost anyway you want to, except when you run against specific prohibition, the Bill of Right, or are you saying that that is not the case?
Bruce S. Rogow: No, I am not saying that is not the case but I am saying that the first question that must be addressed is whether or not the intent of Congress in inflicting some kind of a sanction upon a person is to punish.
Potter Stewart: Well, the source of Congressional power is not really relevant here. Is it so long as it so, one might inquire upon whether or not it was an appropriate exercise of power granted by the constitution to the Federal legislature, but, once one found an affirmative answer to that, then the question is, did Congress enact a criminal law or a civil law? Congress has enacted many criminal laws under its commerce power, the Dyer Act, the Mann Act, and many, many others. Now, I suppose, and it is enacted as we both know many, many kinds of civil legislation under its commerce power. But, the question is not the source of Congressional power but whether or not this is, what has been created as a criminal offence followed both by criminal sanction, if so, is punishment, and if it is not, it is not.
Bruce S. Rogow: Where we disagree Mr. Justice Stewart is that, I do not think that the criminal aspect is important, the punishment aspect is important but as I say, Trop and Perez are not essential to our case at all because we come down to...
Speaker: Mr. Rogow, in Perez, was there any rule against voting in a foreign election?
Bruce S. Rogow: Any rule in what, in the foreign country or in this court...
Speaker: No, here.
Bruce S. Rogow: No, I do not think, I do not think there was...
Speaker: There was a consequence that was imposed but you violated no law in voting them.
Bruce S. Rogow: No.
Speaker: But you did by deserting?
Bruce S. Rogow: Yes.
Speaker: And in Trop, the suction of expatriation followed only upon conviction of a criminal offence. I am not talking about its predecessor in the Civil War, I am talking about the law involved in Trop, isn't that correct?
Bruce S. Rogow: Yes, it did.
Speaker: Not upon the fact of desertion.
Bruce S. Rogow: No.
Speaker: But upon a conviction of a criminal offence.
Bruce S. Rogow: All, I am saying is the focus is punishment and must is a punishment, if it is punishment, no matter who meets it out, it can violate the Eighth Amendment.
Speaker: Isn't there some substance in arguing and making you punishment argument that whatever happens to him follows upon the breach -- supposedly follows upon a breach of rule, of an official rule.
Bruce S. Rogow: And, that is exactly what happened in this situation, there are breach in the official rules and then punishment is imposed.
Speaker: What happens if the Principal tells the teacher, "you have been late three days this week, give me a rule and I will walk you out", is that a violation of Eighth Amendment?
Bruce S. Rogow: No, and we have never said that one whack is a violation of the Eighth Amendment. The question is whether or not, there is some opportunity for hearing before authorized punishment can be imposed.
Thurgood Marshall: There is no hearing, there is no nothing, I gave you all the facts. The Principal says, “You have been late, you have been late too many times and you deserve punishment, I am going to punish you, Give me the rule, Why?
Bruce S. Rogow: I would say there should be an opportunity for hearing under the Fourteenth Amendment because..
Thurgood Marshall: As per that, a violation of the Eighth Amendment?
Bruce S. Rogow: No Sir, it is not a violation of the Eighth Amendment.
Thurgood Marshall: The difference between that and this case is...
Bruce S. Rogow: It is the excessive and severe and brutal nature of the punishment which is imposed. I have said that we are seeking to outlaw under Eighth Amendment concepts, corporal punishment.
Thurgood Marshall: You said punishment was the key.
Bruce S. Rogow: Yes, first, one looks at punishment. If the punishment is excessive or severe, the Eighth Amendment may come in to play, that is our Eight Amendment argument. In the Fourteenth Amendment context, one looks at punishment again.
Thurgood Marshall: Was the Fourteenth Amendments here?
Bruce S. Rogow: The due process argument.
Thurgood Marshall: Is here?
Bruce S. Rogow: Certainly, if there is punishment that is to be imposed, what we are saying is that there must be an opportunity for hearing prior to the imposition of that punishment because there is both a liberty interest which I talked about yesterday and a property interest which I want to be very clear on, is also involved here. James Ingram was driven from that school by the panel for over a week, had he been suspended for over a week, he would have been entitled to a hearing under Goss v. Lopez. He was in effect, suspended by the panel, so we have a property interest that is involved in addition to a liberty interest. One of the argument that has been raised..
Speaker: But, it did not have the property interest involved in every case in which you contend procedural due process is required.
Bruce S. Rogow: No.
Speaker: As most cases would not involve school absence?
Bruce S. Rogow: No, another argument that has been raised here is that these are matters that should be left to the public schools. We give wide latitude to the public schools in our argument, but, there come moments when arbitrary decisions by governmental officers bring the constitution into play. Here the due process hearings that we ask serve as a protection. It provides rule by law and not rule by fear, protection of individual against arbitrary action by the government. These did not occur, these kinds of protections did not occur in this case. There was no consultation with the Principal and every if they were consultations with the Principal under Florida Law, there is no opportunity to be heard prior to the infliction of any corporal punishment and, we are saying that there are severe deprivations that are involved and therefore there must be an opportunity to be heard.
Speaker: Well, judging by your answer to Justice Marshall's question, a severe deprivation would not be necessary. If he is entitled to a hearing before he has one whack with the ruler.
Speaker: I am saying that in a Fourteenth Amendment context, that is a deprivation of liberty because it involves an intrusion, a bodily intrusion, the deprivation of privacy, the result and as the District Court judge found psychological harm, stigma, ridicule, all of that and the facts of this case support that.
Speaker: But, one whack with the ruler is a deprivation of privacy?
Bruce S. Rogow: It certainly is innovation upon one's privacy and freedom, not to be, to have one's bodily integrity invaded by the government.
Speaker: Not to be whacked.
Bruce S. Rogow: Not to be whacked.
Speaker: Mr. Rogow, I think you agreed yesterday that that would be Tort Action on the Florida Law against the Principal and teacher involved. Is there any reason to think that that would not afford equally and adequate relief to the individuals and questions?
Bruce S. Rogow: It might afford equally adequate relief but Monroe v. Pape says that is not the test. If there is..
Speaker: I understand that, I was asking whether or not the Florida Courts, if recourse had been sought that out, would not have afforded adequate relief.
Bruce S. Rogow: It would be available at Florida Courts. Children do not lose their rights.
Speaker: Is there a state equivalent of the Federal Tort Claims Act in Florida?
Bruce S. Rogow: Not the state equivalent, the school board can be sued, individual, teacher could be sued.
Speaker: There is no any other course under the Florida Law.
Bruce S. Rogow: No, but this case cannot turn on that issue. If for instance, a prisoner were beaten and everyone can see that that prisoner has the right to hearing if he is being punished by a 100 whacks with a strap, a 100 blows with a strap, he could sue in State Court or Federal Court. If there is an excessive and severe punishment that violates a constitutional right, both courts are equally open, Monroe v. Pape. Children does not lose their rights at the school house door, that was the effect of the Court Of Appeals decision, it went much too far. We submit that when children are in school, they are in custody of school authorities, of people acting under color of state law and those persons are bound by the constitution. And, for those reasons that the decision below should be reversed.
Warren E. Burger: Thank you, gentlemen. The case is submitted.